Exhibit 10.3

SIENTRA, INC.

EMPLOYMENT AGREEMENT

 

Paul Little

 

This Executive Employment Agreement (the “Agreement”), made between Sientra,
Inc., a Delaware company (the “Company”), and Paul Little (“Executive”)
(collectively, the “Parties”), and shall be effective as of August 8, 2018 (the
“Effective Date”).

Whereas, the Company desires to employ Executive pursuant to the terms,
provisions and conditions set forth in this Agreement; and

Whereas, Executive desires to accept his employment on the terms, provisions and
conditions set forth in this Agreement.

Now, Therefore, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

1.Employment by the Company.

1.1Position.  Executive shall serve as Chief Financial Officer, Senior Vice
President, and Treasurer of the Company.  During the term of Executive’s
employment with the Company, Executive will devote Executive’s diligent efforts
to the business of the Company.  

1.2Duties and Location.  Executive shall perform such duties as are required by
the Company’s Chief Executive Officer, to whom Executive will
report.  Executive’s primary office location shall be the Company’s Santa
Barbara office.  The Company reserves the right to reasonably require Executive
to perform Executive’s duties at places other than Executive’s primary office
location from time to time, and to require reasonable business
travel.  Executive shall devote substantially all of Executive’s business time
and attention to the performance of Executive’s duties hereunder, except for
approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.  Executive
shall not engage in any other business, profession or occupation for
compensation or otherwise that would conflict or interfere with the rendition of
services to the Company, either directly or indirectly; provided that nothing in
this Agreement shall preclude Executive from (i) managing personal investments,
(ii) serving on civic or charitable boards or committees, (iii) engaging in
business or professional activities for compensation from a third party, for 40
or fewer hours per calendar year, so long as such activities do not compete with
the Company, and (iv) with the prior approval from the Chief Executive Officer
(not to be unreasonably withheld or delayed), serving on the board of directors
of one other for-profit company that does not compete with the Company, so long
as all such activities described in clauses (i) through (iv) herein do not
materially interfere with the performance of Executive’s duties and
responsibilities under this Agreement. Executive has provided to the Chief
Executive Officer a written list of all boards of directors (whether for-profit
or non-profit) of which he is a member.

1.3Policies and Procedures.  The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.  Executive’s employment constitutes “at-will”
employment and the employment relationship may be terminated by the Company or
Executive at any time, with or without notice, subject to the provisions of this
Agreement.

1.

 

--------------------------------------------------------------------------------

2.Compensation.

2.1Salary.  As of the Effective Date, Executive’s base salary is payable at the
annualized rate of $350,000 per year (the “Base Salary”), subject to standard
payroll deductions and withholdings and payable in accordance with the Company’s
regular payroll schedule.  

2.2Performance Bonus.  For each full calendar year during the Executive’s
employment, Executive will be eligible to earn a performance bonus of up to 50%
of the Executive’s Base Salary (the “Performance Bonus”) based upon the
following criteria: (i) attainment of corporate objective(s) according to the
milestones as determined by the Compensation Committee of the Board of Directors
(the “Committee”) and communicated to the Executive in writing; and (ii)
attainment of personal performance objectives according to the milestones as
determined by the Chief Executive Officer in consultation with the Committee and
communicated to the Executive in writing. The achievement of and amount of the
Performance Bonus as measured by the foregoing criterion shall be determined by
the Committee in its sole and absolute discretion.  For the 2018 partial year
period, the Performance Bonus as will be paid on a pro-rata basis to the extent
that it is determined by the Committee to have been earned based on the criteria
as previously established by the Committee.  Any subsequent year Performance
Bonus criteria will be determined by the Committee and shall supersede any prior
criteria.  Executive must remain an active employee through and including the
end of any given Performance Bonus determination period and any such bonus will
be paid on or before February 15 of the year following the year in which the
Executive’s right to such amount became vested.  Executive will not be eligible
for, and will not earn, any Performance Bonus (including any prorated amounts)
if Executive’s employment terminates for any reason before the end of the
calendar year, except as expressly contemplated in in this Agreement.

2.3Equity Award.  It will be recommended to the Board of Sientra that you
receive a grant of 50,000 Restricted Stock Units (“RSU”) in Sientra, which shall
vest over a three-year time period commencing on the first business day of the
month after the Effective Date (the “Vesting Calculation Date”), with one-third
(1/3) vesting on the first anniversary of the Vesting Calculation Date,
one-third (1/3) vesting on the second anniversary of the Vesting Calculation
Date, and the remaining one-third (1/3) vesting on the third anniversary of the
Vesting Calculation Date.  Such grant shall be subject to your execution of
Sientra’s standard RSU agreement and your continued service with the
Company.  The restricted stock units shall be governed by the RSU agreement and
related equity incentive plan of the Company, respectively.

2.4Relocation Expenses.  The Company will reimburse Employee up to a total of
$100,000 for reasonable out-of-pocket costs associated with moving Employee’s
primary residence to Santa Barbara County within twelve months of the Effective
Date

2.5Company Benefits. Executive shall be entitled to participate in all employee
benefit programs for which Executive is eligible under the terms and conditions
of the benefit plans that may be in effect from time to time and provided by the
Company to its senior executive employees. The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.  

3.Paid Time Off.  Executive shall be entitled to accrue and use paid time off in
accordance with the terms of the Company’s policies and practices, however, that
in no event will Employee’s paid time off accrual rate be lower than thirteen
and thirty-three (13.33) hours per month.

2.

 

--------------------------------------------------------------------------------

4.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment, or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

5.Termination of Employment; Severance.

5.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.

5.2Termination; Resignation; Death or Disability.

(a)The Company may terminate Executive’s employment with the Company at any time
with or without Cause (as defined below).  Further, Executive may resign at any
time, with or without Good Reason (as defined below).  Executive’s employment
with the Company may also be terminated due to Executive’s death or
disability.  

(b)Except as provided in Section 5.3 and Section 5.4 below, if Executive resigns
or the Company terminates Executive’s employment, or upon Executive’s death or
disability, then (i) Executive will no longer vest in any equity awards, (ii)
all payments of compensation by the Company to Executive hereunder will
terminate immediately, and (iii) Executive will not be entitled to any severance
benefits.  In addition, Executive shall resign from all positions and terminate
any relationships as an employee, advisor, officer or director with the Company
and any of its affiliates, each effective on the date of termination.

5.3Termination without Cause.  In the event Executive’s employment with the
Company is terminated by the Company without Cause (and other than as result of
death or disability), then provided such termination constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
and provided that Executive remains in compliance with the terms of this
Agreement, the Company shall provide Executive with the following severance
benefits (collectively, the “Severance Benefits”):

(a)The Company shall pay Executive, an amount equal to (i) twelve (12) months of
Executive’s then-current Base Salary paid in equal installments on the Company’s
normal payroll schedule over the twelve (12) month period immediately following
the date of Separation from Service, and (ii) a lump sum payment equal to the
pro-rata portion, if any, of the then-current Performance Bonus earned as of the
date of Separation from Service as measured by both Company and individual
performance.

(b)Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA Premium Period”) starting on the Executive’s
Separation from Service and ending on the earliest to occur of: (i) twelve (12)
months following Executive’s Separation from Service; (ii) the date Executive
becomes eligible for group health insurance coverage through a new employer; or
(iii) the date Executive ceases to be eligible for COBRA continuation coverage
for any reason, including plan termination.  In the event Executive becomes
covered under another employer's group health plan or otherwise cease to be
eligible for COBRA during the COBRA Premium Period, Executive must immediately
notify the Company of such event.  Notwithstanding the foregoing, if the Company

3.

 

--------------------------------------------------------------------------------

determines, in its sole discretion, that it cannot pay the COBRA Premiums
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the date of Executive’s
employment termination (which amount shall be based on the premium for the first
month of COBRA coverage), which payments shall be made on the last day of each
month regardless of whether Executive elects COBRA continuation coverage and
shall end on the earlier of (x) the date upon which Executive obtains other
employment or (y) the last day of the 12th calendar month following Executive’s
Separation from Service date.

5.4Termination in Connection with Change in Control.  If Executive is terminated
without Cause (and other than as result of death or disability) or Executive
resigns for Good Reason immediately prior to the closing of a Change in Control
(as defined below) or within twelve (12) months following the closing of a
Change in Control, such termination qualifies as a Separation from Service, and
provided that Executive remains in compliance with the terms of this Agreement,
then (a) Executive will be entitled to all of the Severance Benefits provided
for in Section 5.3 above, and (b) 100% of all of Executive’s then-outstanding
unvested Company equity awards will accelerate and will be deemed vested and
exercisable as of Executive’s Separation from Service. In addition, if an
acquiror does not assume or continue Executive’s then unvested Company equity
awards in connection with a Change in Control that also represents a Corporate
Transaction (as defined in the Company’s 2014 Equity Incentive Plan), then all
such awards shall accelerate in full and will be deemed vested and exercisable
as of the closing of the Corporate Transaction.

6.Conditions to Receipt of Severance Benefits.  The receipt of the Severance
Benefits provided in Section 5.3 and Section 5.4 above will be subject to
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably satisfactory to the Company (the “Separation Agreement”)
within the time period set forth therein, which shall not exceed 50 days from
the date of Executive’s Separation from Service (the “Release Period”).  No
Severance Benefits will be paid or provided until the Separation Agreement
becomes effective.  If the Release Period described in the preceding sentence
spans two calendar years, then payment of Severance Benefits will in any event
commence in the second calendar year to the extent required to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”).  Executive shall also resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

7.Section 409A.   It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A,

4.

 

--------------------------------------------------------------------------------

such payments shall not be provided to Executive prior to the earliest of (i)
the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such time period, all payments deferred pursuant to this Paragraph shall be paid
in a lump sum to Executive, and any remaining payments due shall be paid as
otherwise provided herein or in the applicable agreement. No interest shall be
due on any amounts so deferred.

8.Parachute Payments.  If any payment or benefit (including payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Transaction Payment are paid to Service
Provider, which of the following two alternative forms of payment would result
in Service Provider’s receipt, on an after-tax basis, of the greater amount of
the Transaction Payment notwithstanding that all or some portion of the
Transaction Payment may be subject to the Excise Tax: (1) payment in full of the
entire amount of the Transaction Payment (a “Full Payment”), or (2) payment of
only a part of the Transaction Payment so that Service Provider receives the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”).  For purposes of determining whether to make a Full Payment or a
Reduced Payment, the Company shall cause to be taken into account all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes).  If a Reduced Payment is made, (x) Executive shall have no
rights to any additional payments and/or benefits constituting the Transaction
Payment, and (y) reduction in payments and/or benefits shall occur in the manner
that results in the greatest economic benefit to Executive as determined in this
paragraph.  If more than one method of reduction will result in the same
economic benefit, the portions of the Transaction Payment shall be reduced pro
rata. Unless Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required by this section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  Executive and
the Company shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this section.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this section as well
as any costs incurred by Executive with the Accountants for tax planning under
Sections 280G and 4999 of the Code.

9.Definitions.  

9.1Cause.  For purposes of this Agreement, “Cause” for termination will mean:
(a) Executive’s willful failure substantially to perform his duties and
responsibilities to the Company or willful, material violation of a policy of
the Company; (b) Executive’s commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (c) Executive’s willful
breach of any of his obligations under any written agreement or covenant with
the Company; (d) Executive’s material and willful violation of a federal or
state law or regulation applicable to the business of the Company; and
(e) Executive’s conviction or plea of guilty or no contest to a felony.

5.

 

--------------------------------------------------------------------------------

9.2Change in Control.  For purposes of this Agreement, “Change in Control” shall
have the meaning provided in the Company’s 2014 Equity Incentive Plan.

9.3Good Reason.  For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s affirmative prior written
consent to such adverse change (which specifically acknowledges Executive’s
waiver of the Good Reason condition with respect to the individual action that
would otherwise form the basis of a resignation for Good Reason):  (a) a
material reduction in Executive’s base salary of 10% or more in the aggregate
during the 12-month period following the closing of a Change in Control; (b) a
material reduction in Executive’s duties (including responsibilities and/or
authorities), provided, however, that a change in job position (including a
change in title) shall not be deemed a “material reduction” in and of itself
unless Executive’s new duties are materially reduced from the prior duties; or
(c) relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than fifty (50) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation.  In order to resign for Good Reason, Executive must provide
written notice to the Company’s Chief Executive Officer within 30 days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for Executive’s resignation, allow the Company at least 30 days from receipt of
such written notice to cure such event, and if such event is not reasonably
cured within such period, Executive must resign from all positions Executive
then holds with the Company not later than 60 days after the expiration of the
cure period.

10.Proprietary Information Obligations. Regardless of the reason of Executive’s
termination of employment with the Company, Executive will continue to comply
with the Employee Confidentiality, Inventions and Non-Interference Agreement
entered into in connection with the commencement of his employment with the
Company (the “Confidentiality Agreement”).

11.No Adverse Interests.  Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.

12.Non-Solicitation.  Executive agrees that during the period of employment with
the Company and for twelve (12) months after the date Executive’s employment is
terminated for any reason, Executive will not, either directly or through
others, solicit or encourage or attempt to solicit or encourage any employee,
independent contractor, or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in Los Angeles, California, conducted by JAMS, Inc. (“JAMS”) under
the then applicable JAMS rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses).  By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding.  The
Company acknowledges that Executive will have the right to be represented by
legal counsel at any arbitration proceeding.  The arbitrator shall:  (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by

6.

 

--------------------------------------------------------------------------------

law; and (b) issue a written arbitration decision, to include the arbitrator’s
essential findings and conclusions and a statement of the award.  The arbitrator
shall be authorized to award any or all remedies that Executive or the Company
would be entitled to seek in a court of law.  The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
the Executive if the dispute were decided in a court of law.  Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter.  It supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof and
is the complete, final, and exclusive embodiment of the Parties’ agreement with
regard to this subject matter.  This Agreement is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations.  This Agreement cannot be modified or amended except in a
writing signed by a duly authorized officer of the Company.

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

7.

 

--------------------------------------------------------------------------------

14.8Tax Withholding and Indemnification.  All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

14.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

[SIGNATURES APPEAR ON NEXT PAGE]

 

 

8.

 

--------------------------------------------------------------------------------

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

SIENTRA, INC.

 

 

 

By:

 

/s/ Jeffrey M. Nugent

 

 

Jeffrey M. Nugent

 

 

Chairman and Chief Executive Officer

 

 

 

Executive

/s/ Paul Little

Paul Little

 

[Signature Page to Employment Agreement – Paul Litte]